DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 25-44 are presented for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, 29-36, and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Nimmagadda et al. (U.S. 10,616,279) and further in view of Bansal et al. (U.S. 9,215,213).

With respect to claim 25, Nimmagadda teaches for a local manager (Nimmagadda, col. 13, lines 11-20) that manages within a particular site (Nimmagadda, col. 13, lines 11-20), a method comprising: from a global manager that manages (Nimmagadda, col. 13, lines 11-20) spanning a plurality of sites 
Bansal does not explicitly teach a first logical network configuration; a second logical network configuration; receiving a request for; the first logical network configuration; to add the particular site to the plurality of sites; the first logical network configuration; the second logical network configuration; first logical network configuration; the first logical network configuration into the second logical network configuration.
However, Bansal teaches a first logical network configuration (Bansal, col. 3, lines 47-65); a second logical network configuration (Bansal, col. 3, lines 47-65); receiving a request for (Bansal, col. 2, lines 37-50 and col. 3, lines 47-65); the first logical network configuration (Bansal, col. 3, lines 47-65); to add the particular site to the plurality of sites (Bansal, col. 2, lines 37-50 and col. 3, lines 47-65); the first logical network configuration (Bansal, col. 3, lines 47-65); the second logical network configuration (Bansal, col. 3, lines 47-65); first logical network configuration (Bansal, col. 3, lines 47-65); the first logical network configuration into the second logical network configuration (Bansal, col. 3, lines 47-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nimmagadda in view of Bansal in order to enable a first logical network configuration; a second logical network configuration; receiving a request for; the first logical network configuration; to add the particular site to the plurality of sites; the first logical network configuration; the second logical network configuration; first logical network configuration; the first logical network configuration into the second logical network configuration. One would be motivated to do so in order to 

With respect to claim 26, the combination of Nimmagadda and Bansal teaches the invention described in claim 25, including the method wherein: the first logical network configuration (Bansal, col. 3, lines 47-65) comprises a local policy tree (Bansal, col. 3, lines 47-65) and the second logical network (Bansal, col. 3, lines 47-65) configuration comprises a global policy tree (Bansal, col. 3, lines 47-65); and the local policy tree comprises (i) a set of policy objects and (ii) a set of entries that refer to the policy objects (Nimmagadda, col. 12, line 61 – col. 13, line 29 and col. 21, line 63 – col. 22, line 6).
The combination of references is made under the same rationale as claim 25 above.

With respect to claim 29, the combination of Nimmagadda and Bansal teaches the invention described in claim 26, including the method wherein a set of firewall rules are associated with a particular object in the local policy tree, wherein modifying the set of entities of the first logical network configuration comprises modifying rule identifiers for the set of firewall rules (Nimmagadda, col. 12, line 61 – col. 13, line 29 and col. 21, line 63 – col. 22, line 6).
The combination of references is made under the same rationale as claim 25 above.

With respect to claim 30, the combination of Nimmagadda and Bansal teaches the invention described in claim 25, including the method wherein transmitting the modified first logical network configuration to the global manager comprises: opening an asynchronous channel with (Nimmagadda, col. 5, lines 21-33) the global manager (Nimmagadda, col. 13, lines 11-20); and transmitting the modified (Nimmagadda, col. 18, lines 43-48) first logical network configuration (Bansal, col. 3, lines 47-65) via the asynchronous channel (Nimmagadda, col. 5, lines 21-33).


With respect to claim 31, the combination of Nimmagadda and Bansal teaches the invention described in claim 25, including the method further comprising, after transmitting the modified (Nimmagadda, col. 18, lines 43-48) first logical network configuration (Bansal, col. 3, lines 47-65) to the global manager (Nimmagadda, col. 13, lines 11-20), receiving a portion of (Nimmagadda, col. 12, line 61 – col. 13, line 29 and col. 21, line 63 – col. 22, line 6) the second logical network configuration (Bansal, col. 3, lines 47-65) from the global manager (Nimmagadda, col. 13, lines 11-20).
The combination of references is made under the same rationale as claim 25 above.

With respect to claim 32, the combination of Nimmagadda and Bansal teaches the invention described in claim 31, including the method wherein the portion of (Nimmagadda, col. 12, line 61 – col. 13, line 29 and col. 21, line 63 – col. 22, line 6) the second logical network configuration (Bansal, col. 3, lines 47-65) received from the global manager (Nimmagadda, col. 13, lines 11-20) comprises configuration data for logical network elements that span to the particular site (Nimmagadda, col. 2, lines 18-26 and col. 15, line 61 – col. 16, line 6).
The combination of references is made under the same rationale as claim 25 above.

With respect to claim 33, the combination of Nimmagadda and Bansal teaches the invention described in claim 31, including the method wherein the portion of (Nimmagadda, col. 12, line 61 – col. 13, line 29 and col. 21, line 63 – col. 22, line 6) the second logical network configuration (Bansal, col. 3, lines 47-65) is received from the global manager (Nimmagadda, col. 13, lines 11-20) via an asynchronous channel (Nimmagadda, col. 5, lines 21-33) opened between the global manager and the local manager (Nimmagadda, col. 13, lines 11-20).


With respect to claim 34, the combination of Nimmagadda and Bansal teaches the invention described in claim 25, including the method further comprising receiving a notification from (Nimmagadda, col. 17, line 16 – col. 18, line 48) the global manager once the global manager (Nimmagadda, col. 13, lines 11-20) has completed incorporating the modified (Nimmagadda, col. 18, lines 43-48) first logical network configuration (Bansal, col. 3, lines 47-65) into the second logical network configuration (Bansal, col. 3, lines 47-65).
The combination of references is made under the same rationale as claim 25 above.

With respect to claim 35, Nimmagadda teaches a non-transitory machine readable medium storing a local manager program (Nimmagadda, col. 13, lines 11-20) which when executed by at least one processing unit manages a first logical network configuration within a particular site (Nimmagadda, col. 13, lines 11-20), the local manager program comprising sets of instructions for: from a global manager that manages (Nimmagadda, col. 13, lines 11-20) spanning a plurality of sites (Nimmagadda, col. 13, lines 11-20); modifying a set of entities of (Nimmagadda, col. 18, lines 43-48); to incorporate the entities into (Nimmagadda, col. 18, lines 43-48); and transmitting the modified (Nimmagadda, col. 18, lines 43-48) to the global manager for the global manager (Nimmagadda, col. 13, lines 11-20) to incorporate (Nimmagadda, col. 18, lines 43-48) in order to add the particular site to the plurality of sites managed by (Nimmagadda, col. 18, lines 43-48) and the global manager (Nimmagadda, col. 13, lines 11-20).
Bansal does not explicitly teach a second logical network configuration; receiving a request for the first logical network configuration to add the particular site to the plurality of sites; the first logical network configuration; the second logical network configuration; first logical network configuration; the first logical network configuration into the second logical network configuration.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nimmagadda in view of Bansal in order to enable a second logical network configuration; receiving a request for the first logical network configuration to add the particular site to the plurality of sites; the first logical network configuration; the second logical network configuration; first logical network configuration; the first logical network configuration into the second logical network configuration. One would be motivated to do so in order to provide the ability to specify for a particular firewall rule, a set of network nodes at which the particular firewall should be enforced (Bansal, col. 1, lines 51-55).

Claims 36 and 39-44 do not teach or define any new limitations above claims 26 and 29-34 and therefore are rejected for similar reasons.

Allowable Subject Matter
Claims 27, 28, 37, and 38 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

February 11, 2022